Citation Nr: 0031620	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an award of payment of Dependency and 
Indemnity Compensation (DIC) benefits, based on the grant of 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughter

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran was on active service from December 1947 to 
November 1953.  The appellant is the veteran's widow.

The matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

An RO decision in February 1996 denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The appellant filed a claim for an award of payment of DIC 
benefits, based on the grant of service connection for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1151, shortly thereafter and, in a June 1996 
decision, the RO "reopened" the veteran's claim for service 
connection for the cause of the veteran's death and denied 
the appellant's claim under both 38 C.F.R. § 3.312 (2000) and 
38 U.S.C.A. § 1151 (West 1991).  The appellant submitted a 
timely notice of disagreement and, after the statement of the 
case was issued to her, a timely substantive appeal, to the 
June 1996 decision; the thrust of her argument related to the 
38 U.S.C.A. § 1151 claim, but she also cited 38 C.F.R. 
§ 3.312.  The Board finds that, under these circumstances, 
the appellant has two claims in appellant status: Service 
connection for the cause of the veteran's death under the 
provisions of 38 C.F.R. § 3.312, and entitlement to DIC 
benefits, based on the grant of service connection for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1151.  


REMAND

The appellant contends that the veteran's cause of death 
(listed on the veteran's certificate of death as cardiac 
arrest due to coronary artery disease) is related to his 
military service.  She also contends that right lower 
extremity surgery performed at a VA medical center in October 
and November 1995 caused the veteran's death.

Entitlement to service connection for the cause of a 
veteran's death is warranted where a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b) 
(West 1991); 38 C.F.R. § 3.312 (2000).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (2000).  The principal cause of 
death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2000).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2000).

Moreover, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or an examination furnished by the VA, benefits 
are payable in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000).  For 
claims filed prior to October 1, 1997, as here, a claimant is 
not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994). 

In determining that additional disability existed, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except ined in this 
case.  Specifically, in testimony given at the September 2000 
Board hearing, the appellant referenced "home health 
records" from "Spectrum."  Such records are not on file, 
and the Board finds that an attempt should be made to obtain 
these records.  Moreover, in view of the medical questions 
involved in the present case, the Board believes that a 
review of the record by an appropriate physician would be 
helpful.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the appellant 
and request information relating to home 
heath treatment that the veteran received 
from "Spectrum".  See September 2000 
Travel Board hearing transcript, pages 17 
and 18.    After securing the necessary 
release, the RO should request copies of 
all such medical records; any additional 
medical evidence that is obtained should 
then be associated with the claims file.

2.  The RO should then refer the file to 
an appropriate physician for an opinion.  
The veteran's claims file must be made 
available to the examiner for review.  
The physician should opine whether it is 
at least as likely as not that the 
veteran developed additional disability 
as the result of VA surgery during the 
October and November 1995 hospitalization 
noted above (beyond that which was 
certain to result from, or were intended 
to result from, the surgical treatment 
administered), and whether it is at least 
as likely as not that such additional 
disability materially contributed to the 
veteran's death. All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	R. F. WILLIAMS	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
